SCHEDULE 14-A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 K-Fed Bancorp (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement) Payment of Filing Fee (Check the appropriate box): x No fee required. o $125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), or 14a-6(j)(2). o $500 per each party to the controversy pursuant to Exchange Act Rule 14a-6(i)(3). o Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: 4) Proposed maximum aggregate value of transaction: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: September 14, 2009 Dear Stockholder: We cordially invite you to attend the 2009 Annual Meeting of Stockholders of K-Fed Bancorp, the parent company of Kaiser Federal Bank.The annual meeting will be held at the main office of Kaiser Federal Bank, located at 1359 North Grand Avenue, Covina, California 91724, at 10:00 a.m., local time, on October 24, 2009. We are again furnishing proxy materials to our stockholders over the Internet. You may read, print and download our 2009 Annual Report to stockholders on Form 10-K and our Proxy Statement at www.k-fed.com. On September 14, 2009, we mailed our stockholders a notice containing instructions on how to access these materials and how to vote their shares online. The notice provides instructions on how you can request a paper copy of these materials by mail, by telephone or by e-mail. If you requested your materials via e-mail, the e-mail contains voting instructions and links to the materials on the Internet. You may vote your shares by Internet, telephone, regular mail or in person at the Annual Meeting. Instructions regarding the various methods of voting are contained on the notice and on the Proxy Card. The enclosed notice of annual meeting of stockholders and Proxy Statement describes the formal business to be transacted at the annual meeting.During the annual meeting we will also report on the operations of K-Fed Bancorp.Our directors and officers will be present to respond to any questions that stockholders may have. The business to be conducted at the annual meeting includes the election of three directors and the ratification of the appointment of Crowe Horwath LLP as our independent registered public accounting firm for the fiscal year ending June 30, 2010. Our Board of Directors has determined that the matters to be considered at the annual meeting are in the best interests of K-Fed Bancorp and its stockholders.For the reasons set forth in the Proxy Statement, the Board of Directors unanimously recommends a vote “FOR” each matter to be considered. On behalf of the Board of Directors, we urge you to vote your shares of common stock as soon as possible even if you currently plan to attend the annual meeting.This will not prevent you from voting in person, but will assure that your vote is counted if you are unable to attend the annual meeting. Sincerely, /s/K.M. Hoveland K. M. Hoveland President and Chief Executive Officer K-FED BANCORP 1359 North Grand Avenue Covina, California 91724 (800) 524-2274 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To be held on October 24, 2009 Notice is hereby given that the 2009 Annual Meeting of Stockholders of K-Fed Bancorp will be held at the main office of Kaiser Federal Bank, located at 1359 North Grand Avenue, Covina, California 91724, on October 24, 2009 at 10:00 a.m., local time. The annual meeting is for the purpose of considering and acting upon: 1. The election of three directors of K-Fed Bancorp; 2. The ratification of the appointment of Crowe Horwath LLP as the independent registered public accounting firm for K-Fed Bancorp for the fiscal year ending June 30, 2010; and transacting such other business as may properly come before the annual meeting, or any adjournments thereof. As of the date of this notice, the Board of Directors is not aware of any other business to come before the annual meeting. Any action may be taken on the foregoing proposals at the annual meeting on the date specified above, or on any date or dates to which the annual meeting may be adjourned.Stockholders of record at the close of business on August 28, 2009, are the stockholders entitled to vote at the annual meeting, and any adjournments thereof.K-Fed Mutual Holding Company, our mutual holding company, owns 66.6% of our outstanding shares and intends to vote its shares in favor of the proposals described in this Proxy Statement. We call your attention to the Proxy Statement accompanying this notice for a more complete statement regarding the matters to be acted upon at the annual meeting.You may also read, print and download our 2009 Annual Report to stockholders on Form 10-K and our Proxy Statement at www.k-fed.com.Please read it carefully. BY ORDER OF THE BOARD OF DIRECTORS /s/ Rita H. Zwern Rita H. Zwern Corporate Secretary Covina, California September 14, 2009 TABLE OF CONTENTS ANNUAL MEETING OF STOCKHOLDERS 1 REVOCATION OF PROXIES
